NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0031n.06

                                   Case Nos. 21-5174/5199

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                             Jan 19, 2022
                                                    )                    DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                    )
       Plaintiff-Appellee,                          )
                                                    )     ON APPEAL FROM THE UNITED
v.                                                  )     STATES DISTRICT COURT FOR
                                                    )     THE WESTERN DISTRICT OF
DIMITAR PETLECHKOV,                                 )     TENNESSEE
       Defendant-Appellant.                         )
                                                    )



Before: SUHRHEINRICH, THAPAR, and LARSEN, Circuit Judges.

       THAPAR, Circuit Judge. This is Dimitar Petlechkov’s second appeal from a criminal

judgment against him for mail fraud. He raises five issues. We affirm.

                                               I.

       FedEx gives high-volume customers shipping discounts. Dimitar Petlechkov (a native of

Bulgaria) wanted access to those discounts. So he called FedEx, claiming to be a vendor for one

of their high-volume shippers, General Dynamics. After FedEx linked his account to the General

Dynamics account, Petlechkov “used those discounted rates to offer shipping services to third

parties, pocketing the profit margin between what he charged the third parties and what he paid

FedEx.” United States v. Petlechkov, 922 F.3d 762, 766 (6th Cir. 2019). This went on for roughly

five years. During that time, Petlechkov shipped over 63,000 packages.

       In 2014, FedEx uncovered the scheme, and the government charged Petlechkov with

twenty counts of mail fraud. See 18 U.S.C. § 1341. A jury convicted him on all twenty counts.
Case Nos. 21-5174/5199, United States v. Petlechkov


The district court sentenced Petlechkov to thirty-seven months in prison and ordered him to pay

FedEx $801,219.02 in restitution. The district court also included a preliminary forfeiture order

with a money judgment of $367,099.62. The preliminary forfeiture order listed three parcels of

property as forfeitable substitute assets (in case the money judgment could not be collected).

Petlechkov appealed his convictions, sentence, and restitution award. We vacated Petlechkov’s

convictions on seventeen counts, affirmed his convictions on three, and remanded on his sentence

and restitution award. See Petlechkov, 922 F.3d at 771.

       On remand, the district court again sentenced Petlechkov to thirty-seven months in prison.

And it imposed the same restitution award—$801,219.02—and the same preliminary forfeiture

order. This time, however, the court also imposed a two-year term of supervised release.

Petlechkov moved to vacate the preliminary forfeiture order and moved for a new trial. The court

denied both motions, and Petlechkov appealed.

                                                II.

       Petlechkov raises five issues on appeal.       He argues that the district court erred in:

(1) denying his motion for a new trial based on newly discovered evidence; (2) determining the

loss amount; (3) determining the restitution amount; (4) denying his motion to vacate the

preliminary forfeiture order; and (5) imposing a two-year term of supervised release. We take

each in turn.

                                                A.

       We first consider whether the district court erred in denying Petlechkov’s motion for a new

trial based on newly discovered evidence. At trial, a FedEx representative confirmed that it was

its “operating procedure” to extend a company’s shipping discounts to its vendors. R. 75, Pg. ID

397. But at the resentencing hearing, Thomas Murrey (a FedEx Express litigation associate)



                                              -2-
Case Nos. 21-5174/5199, United States v. Petlechkov


testified that FedEx’s account managers have discretion to grant shipping discounts to a company’s

vendors. He explained that extending discounts to vendors is just a “standard that’s existed through

the years.” R. 256, Pg. ID 3015. And the company did not have a written policy regarding when

to extend the discounts. Petlechkov moved for a new trial based on Murrey’s testimony, arguing

that it conflicted with the trial testimony. The district court denied the motion.

       We review the district court’s denial for an abuse of discretion. United States v. Olender,

338 F.3d 629, 635 (6th Cir. 2003). In doing so, we are mindful that motions for a new trial based

on newly discovered evidence are “disfavored and should be granted with caution.” United States

v. Turns, 198 F.3d 584, 586 (6th Cir. 2000). Indeed, a district court may grant a new trial based

on newly discovered evidence only if the defendant establishes that “(1) the evidence was

discovered after the trial, (2) it could not have been discovered earlier with due diligence, (3) it is

material and not merely cumulative or impeaching, and (4) it would likely produce an acquittal if

the case was retried.” Id. at 586–87; see Olender, 338 F.3d at 635.

        To prove Petlechkov committed mail fraud, the government had to show that “he devised

a scheme to defraud, used the mails in furtherance of that scheme, and intended to deprive the

victim of money or property.” Petlechkov, 922 F.3d at 766. The fraudulent scheme “must include

a material misrepresentation.” Id. And that misrepresentation must be one “that could influence

the decision of a ‘person of ordinary prudence and comprehension.’” Id. (alteration adopted)

(quoting United States v. Jamieson, 427 F.3d 394, 415–16 (6th Cir. 2005)).

       Petlechkov focuses on the last requirement. According to him, without a written policy

allowing a company’s vendors to receive its discounts, the jury could not have concluded that his

misrepresentation (that he was a General Dynamics vendor) was “calculated to deceive a FedEx

employee of ordinary prudence and comprehension beyond a reasonable doubt.” Appellant’s Br.



                                                 -3-
Case Nos. 21-5174/5199, United States v. Petlechkov


at 26. In other words, Petlechkov believes the account manager should have been more skeptical

of his deceit. And Petlechkov asserts that his misrepresentation therefore should not have

influenced a “person of ordinary prudence and comprehension.” Petlechkov, 922 F.3d at 766

(cleaned up).

       We disagree. To begin, we’ve already held that “Petlechkov’s false statement was capable

of influencing FedEx’s decision.” Id. at 767. And that’s true regardless of whether FedEx has a

written policy governing when a company’s vendors receive its shipping discounts. Written policy

or not, it was “standard” for account managers to extend shipping discounts to vendors. R. 256,

Pg. ID 3015.

       In any event, Murrey said nothing that suggests Petlechkov’s false statement could not

have influenced “the decision of a person of ordinary prudence and comprehension.” Petlechkov,

922 F.3d at 766 (cleaned up). In fact, Murrey’s testimony supports the opposite conclusion.

Murrey explained that Petlechkov’s account “looked like a General Dynamics’ account.” R. 256,

Pg. ID 3016. What’s more, Murrey testified that before Petlechkov opened his account with

FedEx, he had used a similar ruse to defraud another shipping company—DHL. But around the

time that Petlechkov opened his FedEx account, DHL ceased domestic operations in the United

States. This led to a rush of DHL customers opening accounts with FedEx. So, according to

Murrey, when Petlechkov asked FedEx to link his account to the General Dynamics account, it

would have “made perfect sense” to FedEx’s account manager. Id. at 3028. And Petlechkov

hasn’t pointed to anything in Murrey’s testimony that would suggest otherwise. Thus, he has not

shown that the “newly discovered evidence” would “likely produce an acquittal if the case was




                                             -4-
Case Nos. 21-5174/5199, United States v. Petlechkov


retried.” Turns, 198 F.3d at 586–87. We thus affirm the district court’s denial of Petlechkov’s

motion for a new trial.

                                                B.

       Next, Petlechkov challenges his sentence. He argues that the district court erred in

applying a 14-level enhancement to his base-level offense because it “improperly calculated”

FedEx’s loss under the Sentencing Guidelines. Appellant’s Br. at 31. The Guidelines provide for

a 14-level enhancement if a loss is more than $550,000 but less than $1,500,000. U.S.S.G.

§ 2B1.1(b)(1)(H).

       We review the district court’s estimate of the loss amount for clear error. United States v.

Riccardi, 989 F.3d 476, 481 (6th Cir. 2021). But we review its “methodology for calculating” the

loss de novo. Id. (citation omitted). The district court “need only make a reasonable estimate of

the loss using a preponderance of the evidence standard.” United States v. Nicolescu, 17 F.4th

706, 721 (6th Cir. 2021) (citation omitted); see U.S.S.G. § 2B1.1 cmt. n.3(C).

       That estimate must be based on the “available information” and “need not be determined

with precision.” United States v. Triana, 468 F.3d 308, 320 (6th Cir. 2006) (citation omitted); see

also United States v. Minor, 831 F.3d 601, 607 (5th Cir. 2016) (explaining that the question is not

“whether the district court’s estimate was the most reasonable” but only whether it was reasonably

related to the offense’s “actual or intended harm” (alteration adopted)). That’s especially true for

fraud cases, where it is often difficult to calculate the loss with precision. See United States v.

Ellis, 938 F.3d 757, 760–61 (6th Cir. 2019). And in an appeal challenging a district court’s loss

estimate, the defendant bears a heavy burden. He must persuade us that the district court’s number




                                               -5-
Case Nos. 21-5174/5199, United States v. Petlechkov


“was not only inaccurate, but was outside the realm of permissible computations.” Nicolescu, 17

F.4th at 720 (citation omitted).

         The district court made a reasonable estimate of FedEx’s loss based on the available

information. To prove the loss amount, the government calculated what Petlechkov would have

owed to FedEx without the General Dynamics account’s substantial discounts. From there, the

government subtracted the amount Petlechkov actually paid and factored in any “miscellaneous

charges” and “credits and adjustments.” R. 142, Pg. ID 2292–93.1 This resulted in a loss amount

of $1,515.250.43.

         Next, the government adjusted this amount to account for any discounts Petlechkov’s

clients—the third-party shippers—would have been entitled to if they had shipped from their own

FedEx accounts rather than Petlechkov’s account. To calculate that, the government averaged the

third-party shippers’ discounts, which came out to 33 percent. Factoring that in produced a loss

estimate of $801,219.02—the number the district court adopted.

         Petlechkov contends that this loss estimate was incorrect because it was based on an

average discount rate. According to Petlechkov, the court needed to calculate an “exact loss

amount” by examining the discounts that would have otherwise applied to each shipment

Petlechkov made. Appellant’s Br. at 28.

         But that calculation was either impossible or exceedingly impractical. FedEx could not

“calculate specifics as to each shipment because the shipping records . . . on each shipment [were]

no longer available.” R. 142, Pg. ID 2282. And although Petlechkov’s invoices were still




1
  Petlechkov also asserts that the district court failed to account for discounts related to service failures and other
adjustments. But testimony from the resentencing hearing confirms that the loss calculation did account for these
discounts. See R. 256, Pg. ID 2992–93. And, in any event, Petlechkov has not shown how failing to account for those
discounts would place the district court’s estimate “outside the realm of permissible computations.” Nicolescu, 17
F.4th at 720 (citation omitted).

                                                        -6-
Case Nos. 21-5174/5199, United States v. Petlechkov


available, there were 744 of them, and they contained over 63,000 individual shipments. Thus,

FedEx’s representative testified that using the invoices to do a weighted comparison “really was

impractical” and, in fact, couldn’t be done to “rerate everything.” Id. at 2288. Given the “practical

difficulties” in determining a weighted discount rate, the district court’s reliance on an average

discount rate was reasonable. Nicolescu, 17 F.4th at 721; see also United States v. Stoupis,

530 F.3d 82, 85 (1st Cir. 2008) (“Courts can, and frequently do, deal with rough estimates.”

(citation omitted)). Indeed, the Guidelines expressly provide that district courts may rely on

similar estimates in other circumstances. See U.S.S.G. § 2B1.1 cmt. n.3(C)(iv) (stating that courts

can reasonably estimate a loss by multiplying the “approximate number of victims” by the

“average loss to each victim”). In short, the district court made a reasonable estimate of the loss

based on the available information.2 We affirm the loss amount.

                                                          C.

         Petlechkov also challenges the district court’s restitution order. Here, the district court

ordered Petlechkov to pay FedEx $801,219.02. We review the availability of restitution de novo.

See United States v. Evers, 669 F.3d 645, 654 (6th Cir. 2012). But we review the amount of

restitution for an abuse of discretion. Id.

         First, Petlechkov argues that FedEx is not a “victim” entitled to restitution under the

Mandatory Victims Restitution Act (MVRA) because it was “reckless in providing Mr. Petlechkov

a vendor discount.” Appellant’s Br. at 32. For support, Petlechkov leans on United States v. Litos,

847 F.3d 906 (7th Cir. 2017). In Litos, the Seventh Circuit held that a bank was not entitled to




2
 Petlechkov contends that the district court should have used his gain, rather than FedEx’s loss, as the loss amount.
See U.S.S.G. § 2B1.1 cmt. n.3(B). But because FedEx’s loss could be reasonably estimated, the district court could
not use Petlechkov’s gain as the loss amount. After all, “the district court ‘shall use the gain that resulted from the
offense as an alternative measure of loss only if there is a loss but it reasonably cannot be determined.’” Nicolescu,
17 F.4th at 721 (quoting U.S.S.G. § 2B1.1 cmt. n.3(B)).

                                                        -7-
Case Nos. 21-5174/5199, United States v. Petlechkov


restitution under the MVRA because it recklessly “ignored clear signs that the loans that it was

financing at the behest of the defendants were phony.” Id. at 907. The loans “were a joke on their

face,” and the bank “knew what was going on.” Id. at 908 (cleaned up).

       Here, even assuming that there is a recklessness exception to the MVRA, nothing in the

record shows that FedEx was reckless. After all, Petlechkov’s account “looked like a General

Dynamics’ account.” R. 256, Pg. ID 3016. And given DHL’s recent decision to cease domestic

operations, Petlechkov’s request would have “made perfect sense” to FedEx. Id. at 3028. So,

unlike in Litos, nothing in the record establishes FedEx’s “knowing involvement in potentially

harmful activity.” Litos, 847 F.3d at 908.

       Petlechkov’s second argument fares no better. He contends that the district court did not

make a “reasoned estimate” of FedEx’s loss. Appellant’s Br. at 35–36. He gives two reasons.

First, he says that the restitution order failed to account for “discounts, credits, and refunds.” Id.

at 35. But testimony from the sentencing and resentencing hearings shows that the district court

did consider credits, refunds, and other adjustments in calculating FedEx’s loss. And as discussed

above, the district court’s decision to use the third-party shippers’ average discount produced a

reasonable estimate of the loss amount. See United States v. Osman, 853 F.3d 1184, 1189 (11th

Cir. 2017) (explaining that “the determination of the restitution amount is by nature an inexact

science,” so a district court “may accept a ‘reasonable estimate’ of the loss based on the evidence

presented” (citation omitted)); see also United States v. Kilpatrick, 798 F.3d 365, 388 (6th Cir.

2015) (noting that “the MVRA does not require courts to calculate restitution with exact

precision”).

       Petlechkov also contends that the restitution order failed to account for the “additional

business” Petlechkov brought to FedEx. Appellant’s Br. at 35. Not so. At the resentencing



                                                -8-
Case Nos. 21-5174/5199, United States v. Petlechkov


hearing, Murrey testified that Petlechkov did not bring new business to FedEx. After all, the third-

party shippers all had preexisting accounts with FedEx. Petlechkov simply gave them “better

discounts than they were supposed to get based on their volume of shipping.” R. 256, Pg. ID 3029.

We find no error and affirm the restitution order.

                                                       D.

        Petlechkov argues next that the district court erred by upholding its preliminary forfeiture

order. We review “the interpretation of federal forfeiture laws de novo.” United States v.

Hampton, 732 F.3d 687, 690 (6th Cir. 2013). And we review factual findings for clear error.

United States v. O’Dell, 247 F.3d 655, 679 (6th Cir. 2001).3

        A criminal defendant convicted of mail fraud must forfeit “any proceeds” obtained “as [a]

result of [the] violation.” 21 U.S.C. § 853(a)(1); see 18 U.S.C. § 982. And if those proceeds are

unavailable because of the defendant’s “act or omission,” then the court must “order the forfeiture

of any other property of the defendant, up to the value” of the missing funds. 21 U.S.C. § 853(p).

        The preliminary forfeiture order here instructed Petlechkov to forfeit a personal money

judgment of $367,099.62. And it provided that, if that money was unavailable, Petlechkov must

forfeit certain “[s]ubstitute assets”—three parcels of property—“up to the value of the” personal

money judgment. R. 248, Pg. ID 2908.

        Petlechkov contests the order’s inclusion of the substitute assets on three grounds. First,

Petlechkov contends that the properties can’t be forfeited because they are owned by a third party,

not him. But Petlechkov “cannot assert a third party’s interest . . . in a direct challenge to a

preliminary forfeiture order.” United States v. Coffman, 574 F. App’x 541, 563 (6th Cir. 2014);

see United States v. Erpenbeck, 682 F.3d 472, 480 (6th Cir. 2012). Instead, the third party must


3
 The parties dispute whether we should review this claim under the plain-error standard. Compare Appellee’s Br. at
34, with Reply Br. at 3. We need not decide that here because the argument fails under any standard of review.

                                                      -9-
Case Nos. 21-5174/5199, United States v. Petlechkov


assert its interest in the assets in an ancillary proceeding. See Coffman, 574 F. App’x at 563; Fed.

R. Crim. P. 32.2(b)(2)(A) (stating that third-party interests must be adjudicated in ancillary

proceedings).4

         Second, Petlechkov argues that the government failed to establish that the money was

unavailable because of his “act or omission.”                    Appellant’s Br. at 40 (quoting 21 U.S.C.

§ 853(p)(1)). But Petlechkov acted alone in his fraudulent scheme. And the government was

unable to locate any other assets owned by Petlechkov. Indeed, Special Agent Marcus Vance

confirmed that Petlechkov had “no other assets of value” besides “nominal value in [his] bank

accounts.” R. 256, Pg. ID 3006. Because Petlechkov acted alone and had no other assets, the

district court reasonably concluded that the money was dissipated by Petlechkov’s “act or

omission.” 21 U.S.C. § 853(p)(1); see United States v. Gordon, 710 F.3d 1124, 1166 (10th Cir.

2013) (concluding that it was “reasonable” to infer that “the money was dissipated due to [the

defendant’s] conduct” when it “could not be found in [his] accounts”).5

         Finally, Petlechkov contends that the district court erred because the substitute property is

worth more than the personal money judgment against him. Under § 853(p)(2), the district court

must order forfeiture of assets “up to the value of” the money owed—here, $367,099.62. And the

district court did just that. It ordered forfeiture of the property “up to the value of” the money




4
  Contrary to Petlechkov’s assertion, the district court was not required to first find that the properties belonged to
him. See Coffman, 574 F. App’x at 563–64 (rejecting a similar challenge to a preliminary forfeiture order); United
States v. Gordon, 710 F.3d 1124, 1167–68 (10th Cir. 2013) (“The court does not determine that a substitute asset
belongs to the defendant when it includes it in the preliminary order of forfeiture.” (cleaned up)).
5
  At times, Petlechkov seems to suggest that forfeiture of the properties is improper because they were not acquired
because of his crimes. But substitute property need not be tainted by the crime. See Honeycutt v. United States, 137
S. Ct. 1626, 1633 (2017) (noting that § 853(p) “permits the Government to confiscate property untainted by the
crime”).

                                                        - 10 -
Case Nos. 21-5174/5199, United States v. Petlechkov


judgment—no more. R. 248, Pg. ID 2908. So we affirm the district court’s denial of Petlechkov’s

motion to vacate the preliminary forfeiture order.

                                                         E.

         Petlechkov’s last challenge disputes his two-year term of supervised release. Under the

Sentencing Guidelines, a district court “ordinarily should not impose a term of supervised release”

when—as here—it is “not required by statute and the defendant is a deportable alien who likely

will be deported after imprisonment.” U.S.S.G. § 5D1.1(c). According to the Guidelines, if “such

a defendant illegally returns to the United States, the need to afford adequate deterrence and protect

the public ordinarily is adequately served by a new prosecution.” Id. § 5D1.1 cmt. n.5. That said,

a court may impose a term of supervised release if in that specific case, “it would provide an added

measure of deterrence and protection.” Id. But if a district court imposes a term of supervised

release, its “explanation should directly address [§ 5D1.1(c)’s] recommendation against

supervised release and provide the court’s reasoning for taking a different course of action in the

case before it.” United States v. Solano-Rosales, 781 F.3d 345, 353–54 (6th Cir. 2015).

         Petlechkov argues that imposing a two-year term of supervised release was procedurally

unreasonable. He says that the district court erred by failing to adequately discuss its decision to

depart from § 5D1.1(c)’s recommendation.6

         We normally review a district court’s sentencing decision “under a deferential abuse-of-

discretion standard.” Id. at 351 (citation omitted). But Petlechkov did not object to the supervised-

release term below. Thus, we review it only for plain error. Id. To establish plain error,




6
  Petlechkov also contends that the district court failed to properly consider the necessary factors when imposing the
term of supervised release. See 18 U.S.C. §§ 3583(c), 3553(a). But the district court expressly evaluated nearly all
the relevant factors during the resentencing hearing, see R. 256, Pg. ID 3081–88, and its “single consideration of the
sentencing factors” was sufficient, United States v. Presto, 498 F.3d 415, 419 (6th Cir. 2007); see also United States
v. Domínguez-Figueroa, 866 F.3d 481, 486 (1st Cir. 2017).

                                                       - 11 -
Case Nos. 21-5174/5199, United States v. Petlechkov


Petlechkov must show “(1) error (2) that was obvious or clear, (3) that affected [his] substantial

rights and (4) that affected the fairness, integrity, or public reputation of the judicial proceedings.”

United States v. Wallace, 597 F.3d 794, 802 (6th Cir. 2010); see United States v. Dominguez

Benitez, 542 U.S. 74, 82 (2004) (explaining that “the burden of establishing entitlement to relief

for plain error is on the defendant claiming it”).

       The district court did not plainly err. Even assuming that the district court didn’t provide

an adequate explanation for its decision to impose a term of supervised release—which, as

explained below, is far from clear—Petlechkov has not shown that this error affected his

substantial rights. “A sentencing error affects a defendant’s substantial rights when there is a

reasonable probability that, but for the error, [the defendant] would have received a more favorable

sentence.” United States v. Hatcher, 947 F.3d 383, 394 (6th Cir. 2020) (citation omitted). “A

reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id.

(cleaned up); see Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904–05 (2018).

       Petlechkov has not met that standard. To begin, the district court expressly acknowledged

§ 5D1.1(c)’s substantive recommendation, see R. 256, Pg. ID 3091 (noting that “there’s really not

supposed to be” a term of supervised release), but it concluded that a term of supervised release

would be important if Petlechkov were not immediately deported, see id. at 3092. On top of that,

throughout the resentencing hearing, the district court expressed detailed concerns about

Petlechkov’s behavior and conduct. For example, the district court observed that Petlechkov was

not remorseful and didn’t think he did anything wrong. It also recounted that Petlechkov had used

a similar strategy to defraud DHL before it ceased domestic operations and that he continued to

use that strategy to defraud DHL’s international operations until 2013. And even after Petlechkov

was caught by FedEx, the district court noted, he attempted to “reemploy” the same fraudulent



                                                 - 12 -
Case Nos. 21-5174/5199, United States v. Petlechkov


strategy with UPS. Id. at 3083; see id. at 3030, 3088 (concluding that Petlechkov’s actions were

“part of a broader criminal thought process”); cf. United States v. Becerril-Pena, 714 F.3d 347,

351 (5th Cir. 2013) (affirming term of supervised release despite § 5D1.1(c)’s recommendation

because of defendant’s criminal history). In light of the district court’s express acknowledgement

of § 5D1.1(c)’s recommendation and its careful consideration of the sentencing factors, we cannot

conclude that Petlechkov has shown a “reasonable probability” that the district court would not

have imposed the term of supervised release if it had given a lengthier explanation. Hatcher,

947 F.3d at 394 (citation omitted).

       Finally, Petlechkov briefly suggests that the two-year term of supervised release is

substantively unreasonable. But the district court considered the relevant factors and imposed a

within-Guidelines term of supervised release. See United States v. Walls, 546 F.3d 728, 736 (6th

Cir. 2008). Thus, it did not err.

                                        *       *      *

       We affirm.




                                              - 13 -